On Behearing. PABKEB, J. A rehearing has been allowed, and counsel have argued all of the points originally presented to the court. With the treatment which most of them received in the original opinion we are entirely satisfied.  [15] We are not satisfied, however, with the sixth paragraph of the opinion, and are convinced that we were in error therein. Laying aside for the moment the question as to whether the statements of Mrs. Tyler and Mrs. Farmer were made under such circumstances as to require an answer from the witness, Arnold, which may be doubted, there is another fatal objection to the evidence. The cross-examination wof Arnold and the testimony of the two women was to show that he did not go out .to the rescue of the deceased, and the reasons why he did not go. But the witness had not claimed to have gone out or attempted to go out of the house. He ha<| merely claimed to have gone to the door and to have looked out and seen all he related. This action on his part was entirely consistent with everything stated by the two women. The statement by the mother of deceased that she upbraided the witness for his cowardice in no way contradicted him in anything he had said, and was wholly irrelevant and highly prejudicial to. the standing of the witness before the jury.. The statement of Mrs. Farmer that witness’ mother held him so he could not go out to the rescue of the deceased in no way contradicted the witness, and was entirely consistent with his testimony that he went to the door, but not out of it. The testimony was therefore irrelevant and prejudicial.  [16] This witness was the principal witness for the appellant, and was the only witness as to the vital point testified about, aside from the appellant and his codefendant. To have him discredited in this unjustifiable manner was highly prejudicial to the appellant and entitles him to a reversal of the case. The objection made by counsel at the time fully covered this phase of the case, but they were not fully appreciated by the court when the original opinion was written. For the reasons stated, the judgment of the court below will be reversed, and the cause remanded with instructions to award a new trial and it is so ordered. HanNA, C. J., concurs.